Citation Nr: 0724916	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities as a result of 
medical treatment from April to May 2000, to include 
residuals of a staphylococcus infection, claimed as shortness 
of breath, muscle loss of the upper extremities, a ventral 
hernia, and a necessity to limit activities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in June 2005.

By correspondence dated March 28, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates an additional disability as a 
result of VA treatment from April to May 2000 is not shown to 
have been proximately due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care nor 
were any residual disabilities events not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA treatment from April 
to May 2000 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2002 and October 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The Board 
notes that the June 2005 remand instructions included that 
the Charleston, South Carolina, VA Medical Center (MC) be 
requested to provide information as to any investigation 
concerning staphylococcus infections of Intensive Care Unit 
(ICU) patients at that facility during the period from March 
to April 2000.  In correspondence dated in October 2005 a VA 
Clinical Risk Manager reported that a focused review of this 
matter had been completed, but that VA regulations did not 
allow for the release of the information.  The veteran and 
his service representative were notified of this matter by 
correspondence dated in December 2005.  A July 2006 VA 
report, in essence, confirmed that the requested information 
could not be obtained and found that further attempts to 
obtain additional evidence would be futile.  In light of the 
evidence of record, the Board concurs that further efforts 
would be futile.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

1151 Claim

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim was received in March 2002.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), on claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Actual causation is 
required and merely showing that the veteran received care 
and subsequently had an additional disability or died does 
not establish cause.  To establish the proximate cause of an 
additional disability or death it must be shown that there 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this case, the record shows the veteran underwent a re-do 
coronary artery bypass graft (CABG) surgery on March, 28, 
2000, at the Charleston VAMC.  Records show the veteran was 
informed of the risks associated with the procedure and 
provided his consent.  After being discharged to his home on 
April 14, 2000, he was re-admitted to that VA facility on 
April 22, 2000, with an admission diagnosis of sternal wound 
infection with probable mediastinitis, the presence of which 
was confirmed during hospitalization.  Subsequent VA 
treatment records show that the veteran had a staphylococcus 
aureus infection which required reopening of the sternal 
wound and debridement.  His treatment included antibiotic 
therapy.

The veteran contends that he currently has additional 
disabilities which are etiologically related to the 
staphylococcus aureus infection which he had as a post-
operative complication of the CABG surgery in March 2000.  He 
asserts that he developed this infection while he was a 
patient in the ICU at the Charleston VAMC during his 
hospitalization and that carelessness or negligence by the 
ICU nurses caused the infection.  In support of his claim, 
the veteran submitted a statement from a fellow veteran, 
B.A.P., who stated he was a patient at the Charleston VAMC in 
April 2000, that he underwent heart surgery and was a patient 
in the ICU, and that he, too, developed a staph infection.  
B.A.P. also stated that, later in 2000, when he was being 
examined by a physician for rating purposes at another VAMC 
in South Carolina, he told her about his staph infection and 
she informed him that bacteria had been discovered in the 
Charleston VAMC ICU and it was likely that such was 
transmitted to him by the ICU nurses.  At an April 2005 
hearing, the veteran's spouse testified that she had been 
informed that there were a total of four veterans, including 
the appellant, who developed staph infections while in the 
Charleston VAMC ICU at approximately the same time.

The Board obtained an independent medical expert opinion in 
July 2007 from Dr. L.L.C., Associate Professor of Surgery and 
Chief of the Division of Cardiothoracic Surgery at the 
University of Mississippi-Medical Center.  In his report he 
summarized the pertinent medical evidence of record and 
stated that a deep sternal wound infection was an uncommon, 
but foreseeable, complication associated with coronary artery 
bypass grafting.  It was also noted that given the veteran's 
preoperative demographics and medical history his risk of 
developing this complication was estimated as one to four 
percent.  The physician found that based upon the medical 
record there was no evidence of negligence or lack of due 
care or skill in regard to the care the veteran received from 
VA.  The physician also stated that evidence confirming that 
up to four persons receiving treatment at the Charleston VAMC 
ICU at approximately the same time as the veteran developed 
similar infections would not necessarily demonstrate 
negligence or lack of due care.  Such an occurrence could 
have simply been a statistically unlikely happening.  It was 
noted that it was impossible, in retrospect, to know if a 
cluster of similar infections was simply a statistically 
unlikely happening or due to a particular source of 
infection, but that given a cluster of such infections the 
VAMC would be obligated to investigate the possibility that a 
provider working in the ICU could be a carrier of the 
particular infection.  The physician stated the occurrence 
might also suggest the need for better isolation of patients 
in the ICU.

Based upon the evidence of record, the Board finds an 
additional disability as a result of VA treatment from April 
to May 2000 is not shown to have been proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.  The veteran is shown to have 
provided an informed consent for this VA treatment and that 
the post-operative infection sustained was a foreseeable 
event for this type of procedure within the limits of the 
informed consent.  The July 2007 independent medical expert 
opinion in this case is considered to be persuasive.  It is 
significant to note that the physician found there was no 
evidence of negligence or lack of due care or skill in regard 
to the care the veteran received from VA.  The physician also 
stated, in essence, that even if evidence confirming that up 
to four persons who received treatment at the Charleston VAMC 
ICU at approximately the same time as the veteran had 
developed similar infections this fact would not necessarily 
demonstrate negligence or lack of due care.  There is no 
indication based upon the evidence of record that even if 
medical quality assurance documents were obtained in this 
case an incident involving a cluster of similar infections 
would demonstrate negligence or lack of due care. 

Although the veteran may believe he has present additional 
disabilities as a result of VA treatment, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation.  Grottveit, 5 
Vet. App. 91.  The determinative issue in this case is the 
degree of care that would be expected of a reasonable health 
care provider which requires competent medical evidence.  The 
competent medical evidence of record clearly demonstrates no 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing medical 
care.  Therefore, the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities as a result of 
medical treatment from April to May 2000 is denied.



____________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


